Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application

This Office-Action acknowledges the Amendment filed on 2/12/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-7, 11-13, and 16-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mooney et al., US 20120015746 (Mooney).Regarding Claims 2, 20. Mooney discloses a video game processing apparatus/method/system/non-transitory computer readable medium for controlling progress of a video game, the video game processing apparatus comprising: 
	a network connection (Fig 6, elem 660; Abstract, para 60-61, 67-68); 

a memory that includes a game program that (para 71), when read, causes operations to be performed, the operations including: 
receiving, via the network connection, summon admissibility information of an other video game processing apparatus, the other video game processing apparatus configured to control an other player character, the summon admissibility information being associated with the other player character (Fig 1, Abstract, para 5, 20, 53. Other players can control their own respective player character in a multiplayer game in which the social graph pertaining to the individual players is interpreted as the summon admissibility information related to said players. The social graph keeps track of all information pertinent to those players such as their player characters and friends and various entities. In other words, the summon admissibility information of another video game apparatus is interpreted as information related to the incoming request from that other video game apparatus.); 
receiving, during the progress of the video game, a selection of a summoning request (para 34, 69-70. Player can invite other players for help. The player choosing to invite another player for help is interpreted as the player making a selection of a summoning request because the player is making the selection to invite another player for help rather than not selecting to invite a player for help. In other words, the request for help, such as moving a heavy object, is interpreted as a summoning request being 
determining the summon admissibility information in a case where the selection of the summoning request is received (para 30, 34, 69-70. When player invite others to help out, when other invited decide to help out, this is interpreted as the summon admissibility information being received so that players can respond to the request and help out. In other words, when a player receives as request from another player there is a determination on what type of relationship the player and the other player has via the social graph.); and 
summoning the other player character indicated by the determined summon admissibility information, wherein a relationship between the player character and the other player character is configured to be set to one of at least two relationship degrees, when the other player character is summoned and the relationship between the player character and the other player character is a first relationship degree of the at least two relationship degrees (Fig 1, para 21, 23, 25, 28-32, 42, 44. There can be multiple degrees of relationship between the player character and the invited character. In this case, the figure depicts how there can be a 1st degree friend, elem 130, as well as second degree friends, elem 150, and even third/fourth degree friends, elem 165, 175 respectively. In this case, the first degree relationship is interpreted as a direct friend of st  degree friend to help out, this means that player character would absorb 1/2 of damage (ie: 1/(1+1). In the instance where a player invites a 2nd degree friend, that player character would only absorb 1/3 of the damage (ie: 1/(1+2). In the instance where the player invites a 3rd degree friend, that player character would only absorb 1/4 of the damage (ie: 1/(1+3). In this case, the benefit of having 1/2 of damage absorbed is different and not the same as the benefit of only having 1/3 or 1/4 of the damage absorbed.), and 
the other player character is caused to carry out an action without synchronizing with the other video game processing apparatus (para 19, 34, 37-38, 42. Actions can be carried out such as receiving help crossing a river, lifting a heavy object, lockpick, etc. Players can receive benefits of computer-controlled NPCs representing his/her friend when the player is actually not logged in. This is interpreted as actions being carried out 

Regarding Claim 3. 
Mooney discloses the video game processing apparatus according to claim 2, wherein an evaluation criterion for determining the relationship between the player character and the other player character is different when the other player character is a friend of the player character than when the other player character is not the friend (Fig 1, elem 130, 150, para 28, 31. The figure depicts how the first degree relationship represent the friend of the player whereas the second degree relationship represents the friend of the friend. In this case, the friend of the friend is interpreted as not being a direct friend of the player and therefore not a friend. In this case, there is an evaluation criterion being used to determine whether the other player is a friend, such as a first degree friend, elem 130, or if the player is a second degree friend, elem 150. The second degree friend, elem 150, is interpreted as no the same as the first degree friend, elem 130, and therefore no a friend but more like a friend of a friend or an acquaintance.).  

Regarding Claim 4. 
Mooney discloses the video game processing apparatus according to claim 2, wherein an evaluation criterion for determining the relationship between the player character and 

Regarding Claim 5. 
Mooney discloses the video game processing apparatus according to claim 2, wherein an effect of the action to be carried out by the other player character is different when the other player character is a friend than when the other player character is not the friend (Fig 1, para 21, 23, 25, 28-32, 32, 42, 44, 55. The effects and benefits received from summoning a character depends on relationship the player has with the character. In this case, depending on how close a friend the player is with the character would depend on how much damage is mitigated and absorbed or increase the chances in which the player would be able to move a heavy object.).  

Regarding Claim 6. 
Mooney discloses the video game processing apparatus according to claim 2, wherein the operations further include: storing, in the memory, the relationship between the player character and the other player character (Fig 7, elem 745, para 21, 23, 25, 28-32, 42, 44, 60, 63, 70. The relationship between the player and player characters are stored on servers. The servers is interpreted as the memory for storing those relationships.).  

Regarding Claim 7. 
Mooney discloses the video game processing apparatus according to claim 2, wherein the relationship between the player character and the other player character indicates a 

Regarding Claim 11. 
Mooney disclose the video game processing apparatus according to claim 2, wherein the operations further include: storing the summon admissibility information of the other video game processing apparatus in the memory (Fig 7, . para 70. The system stores information pertaining to the relationship between players. Since the client device, elem 720, has a location storage, elem 725, and the client device communicates with the social network service, elem 740, this is interpreted as teaching storing summon admissibility information of the other video game processing apparatus.).  

Regarding Claim 12. 
Mooney discloses the video game processing apparatus according to claim 11, wherein the summon admissibility information of the other video game processing apparatus is stored in the memory in a case where the other video game processing apparatus is registered as a friend of the video game processing apparatus in advance (Fig 7, elem 725. Para 46, 70. The local storage, elem 725, of the client device, elem 720, is interpreted as teaching storing the summon admissibility information of the other video game processing apparatus of both friends (first degree) and non-friend (second degree and so on). Therefore, since other players can be considered friends, this is interpreted as teaching that video game processing apparatus can be registered. Furthermore, 

Regarding Claim 13. 
Mooney discloses the video game processing apparatus according to claim 2, wherein the operations further include: updating the relationship between the player character and the other player character in response to the other player character being summoned during the video game( para 39).  

Regarding Claim 16. 
Mooney discloses the video game processing apparatus according to claim 2, wherein the summon admissibility information, upon receipt, is required to satisfy a predetermined condition (Fig 1, para 21, 23, 25, 28-32, 34, 42, 44, 55. When a player needs help, such as to moving a heavy object or have damage mitigated, this is interpreted as a predetermined condition that would require help from another player in order to have it satisfied.).  
  
Regarding Claim 17.
Mooney discloses the video game processing apparatus according to claim 16, wherein the predetermined condition is different depending on whether the other player character is registered as a friend and not registered as the friend (Fig 1, para 21, 23, 25, 28-32, 34, 42, 44, 55. One predetermined condition that can differ is based on whether the player character is registered as a friend or not. For example, the damage 

Regarding Claim 18. 
Mooney discloses the video game processing apparatus according to claim 2, wherein the other player character controlled by the other video game processing apparatus is a main character in the other video game processing apparatus (Fig 6, elem 630; para 18, 31, 64. In multiplayer games in which each player controls his/her own player character via their game processing apparatus, elem 630, those player characters are the main characters of his/her respective game. Similar to how a first player requesting help from a second player would be the main character of the multiplayer game from his/her perspective, the second player requesting help from a first player would also be the main character of the multiplayer game from his/her own perspective.).  

Regarding Claim 19. 
Mooney discloses the video game processing apparatus according to claim 2, wherein the other video game processing apparatus transmits the summon admissibility information to a video game processing server, and the network connection receives the summon admissibility information via the video game processing server (Fig 6, elem 660; Abstract, para 30, 60-62, 67-68. The system utilizes networking connection in which servers are used for creating the multiplayer game. Therefore, this is interpreted as teaching video game processing apparatus transmitting via video game processing servers.);.  

Regarding Claim 21. 
Mooney discloses a video game system for controlling progress of a video game, a player character being displayed on a display during the progress of the video game, the video game system comprising: 
a video game processing apparatus (Fig 6, elem 630; para 64); and
a video game control server (Fig 6, elem 622, para 64),
 wherein at least one of the video game processing apparatus or the video game control server is configured to perform each of operations, the operations including: 
receiving summon admissibility information of an other video game processing apparatus, the other video game processing apparatus controlling an other player character, the summon admissibility information being  associated with the other player character (Fig 1, Abstract, para 5, 20, 53); 
receiving, during the progress of the video game, a selection of a summoning request (Fig 1, Abstract, para 5, 20, 53); 
determining the summon admissibility information in a case where the selection of the summoning request is received (para 34, 69-70; and 
summoning the other player character indicated by the determined summon admissibility information, wherein a relationship between the player character and the other player character is configured to be set to one of at least two relationship degrees (Fig 1, para 21, 23, 25, 28-32, 42, 44), P58015.A03U.S. Pat. Appl. No. 16/416,969 when the other player character is summoned and the relationship between the player character and the other player character is a first relationship degree of the at least two relationship degrees, the player character is 
the other player character is caused to carry out an action without synchronizing with the other video game processing apparatus (para 19, 34, 37-38, 42).
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooney et al., US 20120015746 (Mooney) as applied to claim 2 above, and further in view of Muller, US20120142429 (Muller)Regarding Claim 8.
Mooney discloses the video game processing apparatus according to claim 2 but failed to disclose wherein the video game is a turn-based game played between the player character and at least one additional character.  
	However, Mooney does disclose the video game is a multiplayer game (para 18, 26) in which there battles can take place (para 19, 54).


Regarding Claim 9. Mooney and Muller disclose the video game processing apparatus according to claim 8. Mooney and Muller further discloses wherein the turn-based game (Muller: para 15) includes a battle between the player character and an enemy character (Mooney: para 19, 54), and the other player character carries out the action against the enemy character during a turn of the player character (para 19, 29, 34, 39, 54-56. The action of absorbing damage is interpreted as an action that is carried out against an enemy character during a battle. Since Muller discloses that battles can be turn based, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that during a turn-based battle, absorbing damage against an enemy would take paced during a turn of the turn-based battle.)

Regarding Claim 10. 
.  

Claims 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooney et al., US 20120015746 (Mooney) as applied to claim 13 above, and further in view of Cao, US20100029382 (Cao).
Regarding Claim 14. Mooney discloses the video game processing apparatus according to claim 13 but failed to disclose wherein the relationship between the player character and the other player character is increased in response to the other player character being summoned during the video game.  
However, Mooney does disclose the video game is a multiplayer game (para 18, 26) in which there battles can take place (para 19, 54).
	Furthermore, Cao discloses that when it comes to interacting with non-player characters, in a multiplayer game (para 6) the more shared history a player has with the non-player character and the player, such as fighting alongside the non-player character, the better a relationship is formed between the two (para 36, 51, 63) because 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cao’s teachings with Mooney because it would generate and enhance a sense of realism between the player character and non-player character as taught by Cao. To further elaborate, since Mooney teaches of a multiplayer gaming system in which players are able to invite the player characters of other players (ie: the non-player character) in for help such as battles, by incorporating Cao’s teachings this means that as the player continue to invite the same non-player character for help in battle, the relationship between the player’s own player character and the non-player would increase as taught by Cao.

Claims 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mooney et al., US 20120015746 (Mooney) and Cao, US20100029382 (Cao) as applied to Claim 13, and in further view of Dragon's Dogma Gameplay - Pawn Guide – OXM (Youtube)
Regarding Claim 15. Mooney and Cao disclose the video game processing apparatus according to claim 13 but failed to disclose wherein the operations further include: notifying the other video game processing apparatus of an update result of the relationship between the player character and the other player character in respond to the relationship being updated.  
	However, Youtube disclose of a ‘pawn’ system in which a ‘pawn’ is a virtual character, wherein a player can request help from other ‘pawns’ belonging to other 
Therefore, it would be obvious to one another to implement the ’pawn’ system Youtube with Mooney and Cao because it would mean that the ‘pawn’ hired to help out in Mooney and Cao's invention can have useful information that can help the player out greatly as taught by Youtube.


Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. Applicant states:
“Applicant respectfully submits that MOONEY fails to disclose at least the above- mentioned features of independent claim 2, as recited by the claimed combination, of: a selection of a summoning request being received; the summon admissibility information being determined in a case where the selection of the summoning request is received; the other player character indicated by the determined summon admissibility information being determined; and such other player character being caused to carry out an action without synchronizing with the other video game processing apparatus.

MOONEY further discloses that the game may be played when the player and/or friend is not logged-in. (MOONEY at  [0026] and  [0038]). In this regard, MOONEY discloses that the player may take advantage of assets and abilities which are accrued by the friend while the player is off-line. That is, MOONEY discloses that, "Player 105 will be able to take advantage of any of the new attributes (e.g., assets, abilities) that Friend 31 120 has acquired since the last time Player 105 logged on. ... When Player 105 logs on to play the game again and associates himself again with Friend 31 120, Player 105 will be able to take advantage of any of the new attributes (e.g., assets, abilities) that Friend 31 120 has acquired since the last time Player 105 logged on." (MOONEY at  [0038]). 
The Office Action appears to assert that the above-described features of MOONEY are equivalent to the above-mentioned features of independent claim 2 relating to the game being played without synchronization. (See Office Action at page 6, lines 10-18). 

The Examiner disagrees. The claim language could be broadly interpreted. In other words, the selection of a summoning request being received between two gaming devices can be interpreted different yet still read on the limitation. For example, when a player makes an input to invite someone, this player is making a selection to invite another player for help, which is received in the form of the input. Also, when an invite request is sent to another gaming device so that the other gaming device can provide help to the requesting player, that gaming device is also receiving the player’s selection to request help. Because the claim language is so broad, Mooney’s disclosure of requesting help from another gaming device is interpreted as reading on the limitation. In other words, Mooney teaches in which one player (ie: first player) can request help 
While the “selection” of a summoning request the applicant is arguing seems to be directed towards Fig 5 in which players can make a selection (from a plurality of possible selections), the claim language as it stands is too broad. A suggestion would be that the selection can be from among a plurality of selection. This would overcome the prior art because Mooney is directed towards players making a “selection” (ie: choosing to request for help) but does not seem to go into detail that the player actually 

The Examiner acknowledges the amendments made to Claims 1, 20-21 and has withdrawn the USC 112(b) rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715